DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-15 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed retrieved on 11/19/2019.




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being obvious over Veltz (US 2017/0173262), in view of Dey et al (US 2017/0193803).
As per Claim 1, Veltz discloses: 
A security system comprising: a massage machine; and an external terminal capable of communicating with the massage machine via a communication network; (Par [0098], “User interactivity and machine behavior can be defined by user-defined preferences or by machine learning or driven by rules retrieved from the network.”  And par [0126], “[0126] Various communications means (e.g. Wifi, Bluetooth, etc), protocols, modulations (e.g. CDMA), medium/media (e.g. wired/wireless) or data transport schemes can be used.”, Par [0171], “Machine-to-machine communications can occur, for example between modeled physiologies”, par [0253], “one or more of the preceding elements or devices or apparatus can be controlled externally and/or remotely, unidirectionally or bidirectionnaly (command/action).”  and par [287], “absorbent, acoustic (e.g. massage…)
wherein the massage machine includes: a massager that performs massage on a user, (Par [0276], “In an embodiment, massage (moving and/or rotating) pieces can be provided” and par [0096], “A wide range of haptic devices can also be used and such devices also include motion gestures analysis or interpretation. The devices can be combined with one another (multimodal interaction). For example, a voice command can be confirmed or modulated by an action on a touch sensitive interface.”)
Veltz discloses a medical system comprising one or more sensors associated with one or more actuators; do not specifically discloses the security system specifics that follow: “a controller that controls the massager, a first detector that detects a motion of a human body or an object and generates first detection data, a storage that stores the first detection data, and a telecommunicator that connects the controller to the communication network; the controller includes: an abnormality determinator that determines presence or absence of an abnormality based on the first detection data in the storage, and an abnormality notifier that notifies the telecommunicator of the abnormality when the abnormality determinator determines that an abnormality is present.”
Dey discloses the below mentioned limitations: 
a controller that controls the massager, a first detector that detects a motion of a human body or an object and generates first detection data, (Par [0004], “a memory configured to store data captured spanning at least a first period of time, and a processor configured to arm the plurality of sensors in an order determined based on a history of detected activity in the premises as indicated by the stored data” and Par [0024], “presence/absence of a person/pet, motion” and par [0031], “sensor/detector states converge, user interaction is interpreted”) 
a storage that stores the first detection data, and a telecommunicator that connects the controller to the communication network; (Par [0049], “However, the controller device 160 and/or any one or more of the sensors 71, 72, 73, may be configured to implement the primary system processor 75 and memory 76 or any other storage component” and par [0065], “The network interface 29 may provide such connection using any suitable technique and protocol, as will be readily understood by one of skill in the art, including digital cellular telephone, WiFi…”)
the controller includes: an abnormality determinator that determines presence or absence of an abnormality based on the first detection data in the storage, (Par [0024], “The disclosed smart security system may store data that has been captured by sensors and analyze the data to extract information about the environment, such as temperature, sound, lighting, presence/absence of a person/pet, motion, etc. Stored data may be time-logged and may indicate changes in the environment that serve as a recordation of physical events, such as entry, exit, through-movement”)
and an abnormality notifier that notifies the telecommunicator of the abnormality when the abnormality determinator determines that an abnormality is present. (Par [0029], “one or more intelligent, multi-sensing, network-connected entry detection units 140”; par [0038], “A sensor may serve different functions at the same time or at different times. For example, system 100 may use data from a motion sensor to determine the occurrence of an event, e.g., "individual entered room,", par [0060], “ Once users (and their respective devices) have been registered or verified, the smart notification system may send notifications of events and status reports to the users via electronic messages… as well as any other type of digital messaging services and/or communication protocols.” And Par [0067], detection units provide notification throughout the house and see Figure 8)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dey specifically a security system into the method of Veltz to take advantage on applying a security system into a massage machine.  The modification would have been obvious because one of the ordinary skills in the art would implement aggregate functionality or divided into several separate sub-components, and any one or more middle layers, such as a management layer, may be provided to communicatively couple to such sub-components in order to provide integrated functionality concurrently with the use of security.

As per Claim 2, the rejection of Claim 1 is incorporated and Veltz further discloses: wherein the first detector comprises an infrared sensor including a light emitter and a light receiver, (Par [0039], “Occupancy sensor, Proximity sensor, Passive infrared sensor” and par [0112], “non-see-through displays of light emitting elements (LCDs, OLEDs, vertical-cavity-surface-emitting lasers, steered laser beams, etc.) and the light receiver receives light reflected when the light emitter emits light in a predetermined range, (Par [0283], “The plurality of sub-filters is disposed radially about a center point. The optical filter can be in close proximity to said optical detector. The optical detector can be a two-dimensional image sensor. The compact spectrometer system can further comprise a light source adapted to illuminate said sample. The light source can be a laser. The light source can be a light-emitting diode.”)
and detects a motion of a human body or an object based on a change in a reflected light amount. (Par [0304], “In an embodiment, the medical system can comprise motion sensors used to detect food consumption; said sensors can be worn on a person's wrist, hand, arm, or finger. A smart watch, fitness watch, watch phone, smart ring, or smart bracelet can measure the speed, pace, or rate at which a person brings food up to their mouth while eating and provide feedback to the person to encourage them to eat slower if the speed, pace, or rate is high.”)
Veltz discloses different human evaluations and sensors attached to them and a medical system comprising a human to computer interface and a room full of technologies to provide continuing monitoring.
However do not specifically disclose the detection of motion of a human body assuming someone different going into the room.
Dey discloses the above limitation as follows: 
(Par [0038], “A sensor may serve different functions at the same time or at different times. For example, system 100 may use data from a motion sensor to determine the occurrence of an event, e.g., "individual entered room,"”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dey specifically a security system into the method of Veltz to take advantage on applying a security system into a massage machine.  The modification would have been obvious because one of the ordinary skills in the art would implement aggregate functionality or divided into several separate sub-components, and any one or more middle layers, such as a management layer, may be provided to communicatively couple to such sub-components in order to provide integrated functionality concurrently with the use of security.

As per Claim 3, the rejection of Claim 1 is incorporated and Veltz further discloses: wherein the first detector comprises a camera, and detects the motion by comparing a past image captured by the camera previously with a current image captured by the camera currently. (Par [0038], par [0051], “Imaging sensors (camera, video cameras, etc): by computer vision, data can be extracted or inferred from data streams” and par [0303], “In an embodiment, the medical system can comprise a food-identifying sensor (e.g. image segmentations and comparisons, image matching”)

As per Claim 4, the rejection of Claim 1 is incorporated and Dey further discloses: further comprising: a first image capturer that captures first image data within a range that the first detector detects; (Par [0030], “example, to introduce new functionality, expand existing functionality, or expand a spatial range of coverage of the system”) the storage stores the first image data, wherein the abnormality notifier notifies the telecommunicator of the first image data when the abnormality determinator determines that the abnormality is present. (Par [0029], “one or more intelligent, multi-sensing, network-connected entry detection units 140”; par [0038], “A sensor may serve different functions at the same time or at different times. For example, system 100 may use data from a motion sensor to determine the occurrence of an event, e.g., "individual entered room,", par [0060], “Once users (and their respective devices) have been registered or verified, the smart notification system may send notifications of events and status reports to the users via electronic messages… as well as any other type of digital messaging services and/or communication protocols.” And Par [0067], detection units provide notification throughout the house and see Figure 8)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dey specifically a security system into the method of Veltz to take advantage on applying a security system into a massage machine.  The modification would have been obvious because one of the ordinary skills in the art would implement aggregate functionality or divided into several separate sub-components, and any one or more middle layers, such as a management layer, may be provided to communicatively couple to such sub-components in order to provide integrated functionality concurrently with the use of security.

As per Claim 5, the rejection of Claim 1 is incorporated and Dey further discloses: further comprising: a sound outputter that outputs sound, wherein the controller causes the sound outputter to output sound when the abnormality determinator determines that the abnormality is present (Par [0045], “The UI 62 may include, for example, a speaker to output an audible sound when an event is detected by the premises management device 60”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dey specifically a security system using an alarm sound into the method of Veltz to take advantage on applying a security system into a massage machine.  The modification would have been obvious because one of the ordinary skills in the art would implement aggregate functionality or divided into several separate sub-components, and any one or more middle layers, such as a management layer, may be provided to communicatively couple to such sub-components in order to provide integrated functionality concurrently with the use of security.

As per Claim 6, the rejection of Claim 1 is incorporated and Dey further discloses: further comprising: a second detector that is capable of communicating with the massage machine and detects a motion of a human body or an object in the same space as or a different space from a space where the massage machine is installed and generates second detection data, (Claim 8, “second set of sensors” (Par [0029], “one or more intelligent, multi-sensing, network-connected entry detection units 140”; par [0038], “A sensor may serve different functions at the same time or at different times. For example, system 100 may use data from a motion sensor to determine the occurrence of an event, e.g., "individual entered room,", par [0060], and Par [0067], detection units provide notification throughout the house and see Figure 8)
the storage stores the second detection data, wherein the abnormality determinator determines the presence or absence of an abnormality based on the first detection data and/or the second detection data in the storage. (Par [0024], “The disclosed smart security system may store data that has been captured by sensors and analyze the data to extract information about the environment, such as temperature, sound, lighting, presence/absence of a person/pet, motion, etc. Stored data may be time-logged and may indicate changes in the environment that serve as a recordation of physical events, such as entry, exit, through-movement”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dey specifically a security system into the method of Veltz to take advantage on applying a security system into a massage machine.  The modification would have been obvious because one of the ordinary skills in the art would implement aggregate functionality or divided into several separate sub-components, and any one or more middle layers, such as a management layer, may be provided to communicatively couple to such sub-components in order to provide integrated functionality concurrently with the use of security.

As per Claims 8-14, being the method claims corresponding to the system claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-6 and further Veltz discloses: (Par [0114]).

Allowable Subject Matter
8.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Veltz discloses a medical system comprising one or more sensors associated with one or more actuators. Various embodiments describe sensors and/or actuators, logic circuits, user interfaces, association schemes, communication schemes, security schemes, cryptographic schemes, medical management rules, social mechanisms, energy management schemes, time and/or space schemes, body analytes and/or biomarkers; Dey discloses a  security system includes a plurality of sensors installed at a premises to capture data from an environment in or around the premises, a memory configured to store data captured spanning at least a first period of time. 
However, Veltz and Dey either singularly or in combination, fail to anticipate or render obvious the recited features “wherein personal data of one or more persons relating to a part of a user's body for identifying the user is stored in the storage in advance, the security system further comprises: a third detector that is capable of communicating with the massage machine, is provided at an entrance of a space where the massage machine is installed, and detects a part of a user's body, the third detector generates third detection data that are stored in the storage, and a user recognizer that identifies the user based on the personal data stored in the storage and the third detection data stored in the storage,  the massage machine includes a massage mode in which a massage is performed on a user by the massager and a security mode in which the abnormality notifier notifies the external terminal of an abnormality, and the controller causes the recognizer to determine a number of persons present in the space, and performs control of switching the mode to the massage mode in a case where it is determined that one or more persons exist in the space, and switching the mode to the security mode in a case where it is determined that no person exists in the space.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	HORESH (US 2016/0219208) relates to CAMERA AND LIGHT SOURCE SYNCHRONIZATION FOR OBJECT TRACKING, specifically the camera 120 may be embodied as any peripheral or integrated device suitable for capturing images, such as a still camera, a video camera, a webcam, or other device capable of capturing video and/or images. As discussed in more detail below, the camera 120 captures images of a object (e.g., a person's face or eyes) that is to be tracked.
Divakaran et al (US 2017/0160813) relates to VPA WITH INTEGRATED OBJECT RECOGNITION AND FACIAL EXPRESSION RECOGNITION, specifically to systems, methods, such as computer-implemented methods, and computer-program products for a virtual personal assistant with integrated object recognition and facial expression recognition.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 16, 2022